        Case 1:17-cr-00548-PAC Document 434 Filed 11/02/20 Page 1 of 1

United States v. Joshua Schulte                                     September 15, 2020
Hon. Paul A. Crotty                                                        Page 1 of 1




                                                      October 30, 2020

BY ECF

Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Judge Crotty:

       We respectfully request that Mr. Schulte be allowed to appear by telephone for
the November 4 status conference. When Mr. Schulte appears by video, he is forced
to move to another cell. This cell is tiny, and barely has enough space for Mr. Schulte
to even sit. In the past, Mr. Schulte has been forced to stay in this cell for many hours
after video court appearances. If he appears just by telephone, then he is allowed to
appear from his normal cell. Mr. Schulte is aware of his right to appear in person or
by video, and waives that right. We thank the Court for its time and consideration.

                           Respectfully submitted,

                           /s/ Edward S. Zas, Sabrina P. Shroff, Deborah A. Colson

                           Counsel for Joshua A. Schulte


CC:   All Counsel of Record
            (via ECF)
